                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


RODNEY L. JONES,                                     )
                                                     )
                       Plaintiff,                    )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:17-CV-566-D
NANCY A. BERRYHILL, Acting Commissioner              )
of Social Security,                                  )
                    Defendant.                       )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that plaintiff's objections to the M&R [D.E.
18] are OVERRULED, plaintiff's motion for judgment on the pleadings [D.E. 12] is DENIED,
defendant's motion for judgment on the pleadings [D.E. 14] is GRANTED, defendant's final
decision is AFFIRMED, and this action is DISMISSED.




This Judgment Filed and Entered on February 12, 2019, and Copies To:
George C. Piemonte                                   (via CM/ECF electronic notification)
Gabriel R. Deadwyler                                 (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
February 12, 2019                            (By) /s/ Nicole Sellers
                                              Deputy Clerk
